Title: From George Washington to William Fitzhugh, Jr., 5 June 1786
From: Washington, George
To: Fitzhugh, William Jr.

 

Dr Sir,
Mount Vernon 5th June 1786

Your favor of the 26th ulto from Baltimore did not reach me ’till the 2d inst: I will take the ewe lambs at the price they are offered by Mr Reynolds; but not knowing the age of them, or when it may be proper to remove them, will wait ’till I hear from you again before I send, which may be when the mares are taken from this; & when I send, the money shall also go for Mr Reynolds’s Lambs, & others, if more can be added to them of good quality, at the same price.
My Jack has favored one of your mares with a cover; which, with three others, is the sum total of his performances to this time. I do not intend to withhold my own mares more than three days longer from Magnolio, in expectation of the Jacks serving them. If Colo. Fitzhugh should incline to let his other mare (if the Jack should not come to) go to the same horse, he shall be heartily welcome to the use of him. With very great esteem I am &c.

G: Washington

